 In the Matter of ALMA TRAILER COMPANY, EMPLOYERandRUBY SIMP-SON, PETITIONERandDISTRICT 50, UNITED MINE WORKERS OF AMER-ICA, LOCAL UNION No. 13215Case No. 7-RD-41.-Decided June 27,194.9,DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore Harold L. Hudson, hearing officer for the National Labor Re-lations Board.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.It is the position of the Petitioner that the Union is no longer thebargaining representative of the employees of the Employer as definedin Section 9 (a) of the Act.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the amended Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All hourly paid employees employed at the Employer's Alma, Mich-igan, plant, excluding salaried employees, office and clerical help, plant-protection employees, and supervisors.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by3 The Union has not complied with the filing requirement of Section9 (f), (g), and (h)of the ActAccordingly, if the Union wins the election,and it hasnot thencompiled, theBoard will certify onlythe arithmetical results.Matterof Burry BiscuitCorporation, 76N. L. R. B. 640.84 N. L. R. B., No. 68.561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible,but notlater than30 days from the date ofthisDirection,under the direction and super-vision of the Regional Director for the Region inwhichthis case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining,by District 50, UnitedMine Workers ofAmerica,Local Union No. 13215.V